Citation Nr: 1228414	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  11-02 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1984 to October 1988; and from April 2004 to October 2004.  He also had subsequent periods of Active Duty for Training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran contends that he injured his right shoulder during a period of ACDUTRA.  

At the outset, a January 2003 line of duty determination noted that there was no evidence to prove or disprove that the Veteran injured his right shoulder while on ACDUTRA, and therefore found that the injury did not incur in the line of duty.

As noted, there is no indication on this line of duty determination that the Veteran was under the influence of drugs or alcohol and there was no evidence to prove or disprove the injury.  It was also related that the Veteran was on active duty for training at the time.  The provisions of 38 C.F.R. § 3.1(m) indicate, in part, that a service department finding that injury, disease, or death occurred in the line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with requirements of laws administered by the Department of Veterans Affairs.  Requirements as to line of duty are not met if at the time the injury was suffered or disease contracted the Veteran was: (1) avoiding duty by desertion, or was absent without leave which materially interfered with the performance of military duty. (2) Confined under a sentence of court-martial involving an unremitted dishonorable discharge. (3) Confined under sentence of a civil court for a felony as determined under the laws of the jurisdiction where the person was convicted by such court. 

The negative service department finding, to the contrary, is not binding on VA. (Only positive line of duty determinations are binding as noted above.)  Indeed, there is no evidence of record that shows that the Veteran's right shoulder injury was the result of willful misconduct, drugs, or alcohol.  In fact it is noted that it is not due to the Veteran's willful misconduct.

When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  See 38 U.S.C. §§ 101(2), (22), (24) ;38 U.S.C. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

As noted, the Veteran reports that he injured his right shoulder while performing a training exercise during ACDUTRA.  He has provided statements, to include testimony, that he did not seek treatment at the time of the incident, as he thought it was a minor injury.  He indicated that he continued to feel pain in his right shoulder and then subsequently sought treatment several months later.  Also in support of his claim, the Veteran submitted a sworn statement by Captain R. D. H. that attests that he witnessed the Veteran's injury during the training.

Upon reviewing the claims file, it is noted that the Veteran sought treatment in September 2002, and in the history, he reported that he fell in May 2002 on his outstretched arm.  The examiner noted that the Veteran had an impingement, and he subsequently underwent surgery on his right shoulder.

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)). 

Lay testimony is also competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

There is evidence of record that shows that the Veteran did sustain a right shoulder injury while on ACDUTRA.  Although there is no medical evidence of treatment, he indicates that he continued to have right shoulder problems after the injury. 

The appellant is competent to state that he had a right shoulder injury during ACDUTRA and that he continues to experience the residuals to date.  The Board also finds the Veteran's statements to be credible, as there is internal consistency, with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498  (1995).  In this regard, he consistently provided a history of in-service onset of his right shoulder injury while engaged in a training during a period of ACDUTRA, which is documented by the sworn statement of Captain R. D. H.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

As noted above, a right shoulder disability has been diagnosed.  The Veteran has consistently and credibly attested to an injury while on ACDUTRA.  Therefore, the evidence presently of record is sufficient to trigger VA's duty to provide an examination for his right shoulder claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Accordingly, the case is REMANDED for the following:

1. Schedule the Veteran for a VA examination to determine the etiology of his right shoulder disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right shoulder disability was caused by injury or disease during ACDUTRA, to include injury sustained in a fall.

The examiner must provide reasons for the opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the Veteran's reports are rejected, the examiner must provide reasons for doing so.  The absence of confirming treatment records is not a sufficient reason, by itself, for rejecting his reports.

2. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit on appeal remains denied, the RO should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


